Name: COMMISSION REGULATION (EC) No 701/95 of 30 March 1995 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: political geography;  trade policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 31 . 3 . 95 EN Official Journal of the European Communities No L 71 /73 COMMISSION REGULATION (EC) No 701/95 of 30 March 1995 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (4), as last amended by Regulation (EEC) No 2767/90 (% the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53 , ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 1 5 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 1 7 (4) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for. fixing the amount of such refunds (2), as last amended by Regu ­ lation (EC) No 776/94 (3), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling (') OJ No L 148, 28 . 6. 1968 , p. 13 . O OJ No L 155, 3 . 7. 1968 , p. 1 . 0 OJ No L 91 , 8 . 4. 1994, p. 6. (4) OJ No L 184, 29. 7. 1968, p. 10. 0 OJ No L 267, 29 . 9 . 1990, p. 14. No L 71 /74 EN Official Journal of the European Communities 31 . 3 . 95 Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to, quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 (9) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 283/95 (2) ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3) » as last amended by Regulation (EC) No 1 50/95 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (*), as last amended by Regula ­ tion (EC) No 157/95 i6); Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 181,13 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 f7), as last amended by Regulation (EEC) No 222/88 (8), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. Article 2 This Regulation shall enter into force on 31 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 34, 14. 2. 1995, p. 3. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 108, 1 . 5. 1993, p. 106. (s) OJ No L 24, 1 . 2. 1995, p. 1 . 0 OJ No L 91 , 1 . 4. 1984, p. 71 . (8) OJ No L 28, 1 . 2. 1988 , p. 1 . 0 OJ No L 102, 28 . 4. 1993, p. 14. 31 . 3. 95 EN Official Journal of the European Communities No L 71 /75 ANNEX to the Commission Regulation of 30 March 1995 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund Ã Product code Destination (*) Amount of refund (*") 0401 10 10 000 + 6,062 0402 21 91 500 + 133,24 0401 10 90 000 + 6,062 0402 21 91 600 + 145,02 0401 20 11 100 + 6,062 0402 21 91 700 + 152,03 0401 20 11 500 + 9,370 0402 21 91 900 + 159,85 0401 20 19 100 + 6,062 0402 21 99 100 + 118,81 0401 20 19 500 + 9,370 0402 21 99 200 + 119,68 0401 20 91 100 + 12,47 0402 21 99 300 + 121,23 0401 20 91 500 + 14,54 0402 21 99 400 + 130,18 0401 20 99 100 + 12,47 0402 21 99 500 + 133,24 0401 20 99 500 + 14,54 0402 21 99 600 + 145,02 0401 30 11 100 + 18,67 0402 21 99 700 + 152,03 0401 30 1 1 400 + 28,79 0402 21 99 900 + 159,85 0401 30 1 1 700 + 43,25 0402 29 15 200 + 0,7028 0401 30 19 100 + 18,67 0402 29 15 300 + 1,0333 0401 30 19 400 + 28,79 0402 29 15 500 + 1,0923 0401 30 19 700 + 43,25 0402 29 15 900 + 1,1790 0401 30 31 100 + 51,51 0402 29 19 200 + 0,7028 0401 30 31 400 + 80,43 0402 29 19 300 + 1,0333 0401 30 31 700 + 88,69 0402 29 19 500 + 1,0923 0401 30 39 100 + 51,51 0402 29 19 900 + 1,1790 0401 30 39 400 + 80,43 0402 29 91 100 + 1,1881 0401 30 39 700 + 88,69 0402 29 91 500 +  1,3018 0401 30 91 100 + 101,08 0402 29 99 100 + 1,1881 0401 30 91 400 + 148,57 0402 29 99 500 + 1,3018 0401 30 91 700 + 173,37 0402 91 11 110 + 6,062 0401 30 99 100 + 101,08 0402 91 11 120 + 12,47 0401 30 99 400 + 148,57 0402 91 11 310 + 21,26 0401 30 99 700 + 173,37 0402 91 11 350 + 26,26 0402 10 11 000 + 70,28 0402 91 11 370 + 32,18 040210 19 000 + 70,28 0402 91 19 110 + 6,062 0402 10 91 000 + 0,7028 0402 91 19 120 + 12,47 040210 99 000 + 0,7028 0402 91 19 310 + 21,26 0402 21 1 1 200 + 70,28 0402 91 19 350 + 26,26 0402 21 1 1 300 + 103,33 0402 91 19 370 + 32,18 0402 21 1 1 500 + 109,23 0402 91 31 100 + 24,66 0402 21 11 900 + 117,90 0402 91 31 300 + 38,04 0402 21 17 000 + 70,28 0402 91 39 100 + 24,66 0402 21 19 300 + 103,33 0402 91 39 300 4 · 38,04 0402 21 19 500 + 109,23 0402 91 51 000 + 28,79 0402 21 19 900 + 1 17,90 0402 91 59 000 + 28,79 0402 21 91 100 + 118,81 0402 91 91 000 + 101,08 0402 21 91 200 + 119,68 0402 91 99 000 + 101,08 0402 21 91 300 + 121,23 0402 99 11 110 + 0,0606 0402 21 91 400 + 130,18 0402 99 11 130 + 0,1247 No L 71 /76 |~EN~1 Official Journal of the European Communities 31 . 3 . 95 Product code Destination (*) Amount of refund (**) Product code Destination (*) Amount of refund (") 0402 99 11 150 0402 99 11 310 0402 99 1 1 330 0402 99 11 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 19 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 110 0402 99 39 150 0402 99 39 300 0402 99 39 500 0402 99 91 000 0402 99 99 000 0403 10 22 100 0403 10 22 300 0403 10 24 000 0403 10 26 000 0403 10 32 100 0403 10 32 300 0403 10 34 000 0403 10 36 000 0403 90 1 1 000 0403 90 13 200 0403 90 13 300 0403 90 13 500 0403 90 13 900 0403 90 19 000 0403 90 31 000 0403 90 33 200 0403 90 33 300 0403 90 33 500 0403 90 33 900 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 110 0403 90 59 140 0403 90 59 170 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 + 0,2072 0403 90 61 100 + + 24,52 0403 90 61 300 + + 29,63 0403 90 63 000 + + 39,70 0403 90 69 000 + + 0,0606 0404 90 11 100 + + 0,1247 0404 90 11 910 + + 0,2072 0404 90 1 1 950 + + 24,52 0404 90 13 120 + + 29,63 0404 90 13 130 + + 39,70 0404 90 13 140 + + 0,2673 0404 90 13 150 + + 41,36 0404 90 13 911 + + 0,5151 0404 90 13 913 + + 0,8869 l 0404 90 13 915 . + + 0,2673 + 41,36 0404 90 13 917 4 ­ + 0,5151 0404 90 13 919 + + 0,8869 0404 90 13 931 + + 1,0108 0404 90 13 933 + + 1,0108 0404 90 13 935 + + 6,062 0404 90 13 937 + + 9,370 0404 90 13 939 + + 12,47 0404 90 19 110 + + 18,67 0404 90 19 115 + + 0,0606 0404 90 19 120 + + 0,0937 0404 90 19 130 + + 0,1247 0404 90 19 135 + + 0,1867 0404 90 19 150 + + 70,28 0404 90 19 160 + + 70,28 0404 90 19 180 + + 103,33 0404 90 31 100 + + 109,23 0404 90 31 910 + + 117,90 0404 90 31 950 + + 118,81 0404 90 33 120 + + 0,7028 0404 90 33 130 + + 0,7028 0404 90 33 140 + + 1,0333 0404 90 33 150 + + 1,0923 0404 90 33 911 + + 1,1790 0404 90 33 913 + + 1,1881 I 0404 90 33 915 + + 6,062 0404 90 33 917 + + 9,370 12,47 0404 90 33 919 + + + 18,67 0404 90 33 931 + + 28,79 0404 90 33 933 + + 43,25 0404 90 33 935 + + 51,51 0404 90 33 937 + + 80,43 0404 90 33 939 + + 88,69 0404 90 39 110 + + 101,08 0404 90 39 115 + + 148,57 0404 90 39 120 + + 173,37 0404 90 39 130 + 0,0606 0,0937 0,1247 0,1867 70,28 6,062 21,26 70,28 103,33 109,23 117,90 6,062 12,47 18,67 28,79 43,25 21.26 26,26 32,18 38,04 39,76 118,81 119,68 121.23 130,18 133.24 145.02 152.03 159,85 70,28 6,062 21,26 70,28 103,33 109,23 117,90 6,062 12,47 18,67 28,79 43,25 21.26 26,26 32,18 38,04 39,76 118,81 119,68 121,23 130,18 31 . 3 . 95 | EN I Official Journal of the European Communities No L 71 /77 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amount of refund (") 0404 90 39 150 + 133,24 0405 00 19 500 + 156,10 0404 90 51 100 + 0,7028 0405 00 19 700 + 160,00 0404 90 51 910 + 0,0606 0405 00 90 100 + 181,13 0404 90 51 950 + 24,52 0405 00 90 900 + 233,21 0404 90 53 110 + 0,7028 0406 10 20 100 +  0404 90 53 130 + 1,0333 0406 10 20 230 028  0404 90 53 150 + 1,0923 1 4Ã 0 37,25 0404 90 53 170 + 1,1790 404  0404 90 53 911 + 0,0606 ... 45,76 0404 90 53 913 + 0,1247 0406 10 20 290 028  0404 90 53 915 + 0,1867 400 37,25 0404 90 53 917 + 0,2879 404  0404 90 53 919 + 0,4325 ... 45,76 0404 90 53 931 + 24,52 0406 10 20 610 028 12,88 0404 90 53 933 + 29,63 037  0404 90 53 935 + 39,70 039  0404 90 53 937 + 41,36 400 83,22 0404 90 59 130 + 1,1881 404  0404 90 59 150 + 1,3018 « « » 85,37 0404 90 59 930 + 0,6184 0406 10 20 620 028 19,08 l 037 I- 0404 90 59 950 + 0,8869 f 039 ' 0404 90 59 990 + 1,0108 400 91,76 0404 90 91 100 + 0,7028 404 ' 0404 90 91 910 + 0,0606 93,61 0404 90 91 950 + 24,52 0406 10 20 630 028 22,89 0404 90 93 110 + 0,7028 037  0404 90 93 130 + 1,0333 039  0404 90 93 150 + 1,0923 400 104,28 0404 90 93 170 + 1,1790 404  0404 90 93 911 + 0,0606 · · · 105,69 0404 90 93 913 + 0,1247 0406 10 20 640 028l  0404 90 93 915 + 0,1867 037 0404 90 93 917 + 0,2879 039 I- 0404 90 93 919 + 0,4325 400 124,02 0404 90 93 931 + 24,52 404 0404 90 93 933 + 29,63 . 124,02 0404 90 93 935 + 39,70 0406 10 20 650 028 26,24 0404 90 93 937 + 41,36 037 0404 90 99 130 + 1,1881 039 0404 90 99 150 + 1,3018 400 62,01 0404 90 99 930 + 0,6184 404 0404 90 99 950 + 0,8869 ... 129,12 0404 90 99 990 + 1,0108 0406 10 20 660 +  0405 00 1 1 200 + 120,98 0406 10 20 810 028 ^ -r ­ 0405 00 1 1 300 + 152,20 037  0405 00 1 1 500 + 156,10 039  0405 00 1 1 700 + 160,00 400 20,1 1 0405 00 19 200 + 120,98 404  0405 00 19 300 + 152,20 ... 20,11 No L 71 /78 I EN I Official Journal of the European Communities 31 - 3. 95 Product code Destination (") Amount p d d Destination (") Amount ,of refund Ã of refund (") 0406 10 20 830 028  0406 30 10 200 028 037  037 039  039  400 41,51 400 34,32 404  404  ... 46,44 ... 3432 0406 30 10 250 028 037  0406 10 20 850 028  039 037  400 41,51 039  404  400 41,61 ... 46,44 I 0406 30 10 300 028  404  037  .. » 41,61 039  0406 10 20 870 +  400 60,96 0406 10 20 900 +  404 68,14 0406 20 90 100 + . 0280406 30 10 350  0406 20 90 913 028  037  400 81,04 039  404 400 404 41,51 81,04 ... 46,44 0406 20 90 915 028  0406 30 10 400 028  400 108,05 037 039  404  400 60,96 *** 108,05 404  0406 20 90 917 028  ... 68,14 400 n479 0406 30 10 450 028 037  404  039  114,79 400 88,75 0406 20 90 919 028  404  400 128,30 ... 99,16 0406 30 10 500 +  404 I 0406 30 10 550 028  ... 128,30 037  0406 20 90 990 +  039  0406 30 10 100 400 404 41,51 19,08 +  0406 30 10 150 028  ... 46,44 037  0406 30 10 600 028  039  037 039  400 19,11 400 60,96 404  404 26,72 ... 21,78 ... 68,14 31 . 3. 95 I EN I Official Journal of the European Communities No L 71 /79 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund f") 0406 30 10 650 028  0406 30 31 730 028  037  037  039 039  400 88,75 400 404 60,96 404 *** 68,14 * * * 99,16 0406 30 31 910 028  0406 30 10 700 028  037  037  039  039  I 400 41,51 400 88,75 404  404 ... 46,44 I 0406 30 31 930 028 * # » 99,16 037  0406 30 10 750 028 037 039  039 400 404 60,96 400 108,33 ... 68,14 404 _ 0406 30 31 950 028  037 039 I. 121,04 0406 30 10 800 028  400 88,75 037  404  039  ... 99,16 l 400 108,33 0406 30 39 100 +  404  0406 30 39 300 028  · « 121,04 037  039 I- 0406 30 31 100 +  \ 400 41,51 0406 30 31 300 028 404 19,08 037  ... 46,44 039  0406 30 39 500 028  400 19,11 037  404  039  ... 21,78 400 60,96 0406 30 31 500 404 26,72 028  I ... 68,14 037 II 0406 30 39 700 028  039  037 400 41,51 039  404  400 88,75 ... 46,44 404  0406 30 31 710 028 ... , 99,16 037 0406 30 39 930 028 _ 037 039  039 400 41,51 400 88,75 404  404  ... 46,44 ... 99,16 No L 71 /80 I en Official Journal of the European Communities 31 . 3 . 95 Product code Destination (*) Amountof refund (") Product code Destination (*) Amount of refund (**) 0406 30 39 950 028 0406 90 06 900 + 037  0406 90 07 000 028  039  I 037  400 108,33 039  404  400 124,02 *** 121,04 404  0406 30 90 000 028  ... 152,01 037  0406 90 08 100 028  039  037  400 108,33 039  404  400 124,02 · ** 121,04 404  0406 40 50 000 028  ... 152,01 400 114,50 0406 90 08 900 +  404  0406 90 09 100 028  *** 120,69 037 0406 40 90 000 028  039 400 1 14,50 400 124,02 404  l 404 4 ¥ ¥ 120,69 *** 152,01 0406 90 02 100 028 0406 90 09 900 037 +  0406 90 12 000 028 039 037  400 124,02 039  404 400 124,02 *** 152,01 404 0406 90 02 900 + ... 152,01 0406 90 03 100 028 037 0406 90 14 100 028 039 037 I 039 l 400 124,02 404 400 124,02 ... 152,01 l 404 ' 0406 90 03 900 + 152,01 0406 90 04 100 028 0406 90 14 900 +  037 0406 90 16 100 028  039 037  400 124,02 \ 039  404 400 124,02 ... 152,01 404  0406 90 04 900 +  * · » 152,01 0406 90 05 100 028  0406 90 16 900 + .  037 0406 90 21 900 028  039  037  400 124,02 039  404 152,01 400 404 124,02 0406 90 05 900 +  *** 144,72 0406 90 06 100 028  0406 90 23 900 028  l 037  037  039  039  400 124,02 \ 400 62,01 404  404  ... 152,01 \ ... 129,12 31 . 3 . 95 I EN I Official Journal of the European Communities No L 71 /81 Product code Destination (") Amountof refund (**) Product code Destination Q Amount of refund (**) 0406 90 25 900 028 0406 90 35 990 028 037  037  039  039  400 62,01 400 124,02 404  404  ... 129,12 ... 124,02 0406 90 27 900 028  0406 90 37 000 028  037  037  039  I 039  ' 400 53,55 400 124,02 404  404  ». » 109,42 ... 152,01 0406 90 31 119 028  0406 90 61 000 028  037  I 037 85,87 039  039 85,87 400 59,60 400 176,49 404 15,26 404 133,56 ... 85,82 ... 176,49 0406 90 31 151 028  0406 90 63 100 028  037  l 037 100,20 039  . 039 100,20 400 55,71 I 400 202,37 404 14,27 404 152,64 ... 79,99 ... 202,37 0406 90 31 159 +  0406 90 63 900 028  0406 90 33 119 028  l 037 66,79 037  039 66,79 039  400 143,10 400 59,60 404 76,33 404 15,26 l ... 157,41 ... 85,82 0406 90 69 100 +  0406 90 33 151 028  0406 90 69 910 028  037  I 037 66,79 039  039 66,79 400 55,71 400 143,10 404 14,27 404 76,33 ... 79,99 ... 157,41 0406 90 33 919 028  0406 90 73 900 028  037  l 037 40,71 039  039 40,71 400 59,60 I 400 144,07 404 15,26 404 114,50 ... 85,82 ... 144,07 0406 90 33 951 028  0406 90 75 900 028  037  037 - 039  039  400 55,71 I 400 62,01 404 14,27 404  ... 79,99 ... 120,17 0406 90 35 190 028  0406 90 76 100 028 22,89 037 40,71 037  039 40,71 039  400 151,25 I 400 56,06 404 85,87 I 404  ... 151,25 ... 105,69 No L 71 /82 I EN I Official Journal of the European Communities 31 . 3 . 95 Product code Destination (*) Amountof refund (") Product code Destination (*) Amount of refund (**) 0406 90 76 300 028 037  0406 90 85 995 028 037 26,24 039  039  I 400 62,01 400 62,01 404  404 ... 129,12 ... 129,12 0406 90 76 500 028 -I 0406 90 85 999 I 037 039 +  l 0406 90 86 100 +  I 0406 90 86 200 028 12,88 400 71,56 404 037  l \ 039 ... 129,12 ! 0406 90 78 100 028 22,89 400 85,37 037 404  039 » » » 85,37 400 56,06 0406 90 86 300 028 19,08 404  037  ».. 105,69 039  0406 90 78 300 028 037  400 404 91,76 039  ... 93,61 400 62,01 0406 90 86 400 028 22,89 404  037  ... 129,12 039 0406 90 78 500 028  400 104,28 037  404 _ 039  ... 105,69 400 71,56 0406 90 86 900 II 028 404 037 «.. 129,12 039l 0406 90 79 900 028 037 400 124,02  II 039 404  400 53,55 ... 124,02 404 0406 90 87 100 +  , ». 109,42 0406 90 87 200 028 12,88 0406 90 81 900 028 037  037 039 _ 039  400 85,37 400 124,02 1 404  404  \ ... 85,37 ... 124,02 0406 90 87 300 028 19,08 . 0406 90 85 910 028  037  037 40,71 039 039 40,71 400 91,76 400 151,25 404 __ 404 85,87 ... 93,61 * * * 151,25 0406 90 87 400 028 22,89 0406 90 85 991 028 _ 037I l 037   039l 039 I 400 400 104,28 124,02 404 404 _ , 124,02 105,69 31 . 3 . 95 fENl Official Journal of the European Communities No L 71 /83 Product code Destination f) Amountof refund (**) Product code Destination (*) Amount of refund (**) 0406 90 87 951 028 2309 10 15 500 + 0,531 037 40,71 2309 10 15 700 , + 0,604 039 40,71 2309 10 19 010 +  400 144,07 2309 10 19 100 +  404 85,87 2309 10 19 200 + 0,254 \ 2309 10 19 300 + 0,338 I 144,07 2309 10 19 400 + 0,435 0406 90 87 971 028 26,24 037 2309 10 19 500 + 0,531 2309 10 19 600 + 0,604 039 2309 10 19 700 + 0,640 400 70,60 2309 10 19 800 + 0,688 \ 404  2309 10 70 010 +  l *** 129,12 2309 10 70 100 + 20,03 0406 90 87 972 028  . 2309 10 70 200 + 26,71 400 37,25 2309 10 70 300 + 3339 404 , 2309 10 70 500 + 40,05 .., 45,76 2309 10 70 600 + 46,73 0406 90 87 979 028 26,24 230? 10 70 700 + 53,41 037 _ 2309 10 70 800 + 58,76 039 2309 90 35 010 +  I 2309 90 35 100 +  400 70,60 l 0,2542309 90 35 200 + 404 2309 90 35 300 + 0,338 *** 129,12 2309 90 35 400 + 0,435 0406 90 88 100 +  2309 90 35 500 + 0,531 0406 90 88 200 028 12,88 2309 90 35 700 + 0,604 037  2309 90 39 010 +  039  2309 90 39 100 +  400 85,37 2309 90 39 200 + 0,254 404 2309 90 39 300 + 0,338 . 85,37 2309 90 39 400 + 0,435 0406 90 88 300 028 19,08 2309 90 39 500 + 0,531 037 2309 90 39 600 + 0,604 039 2309 90 39 700 + 0,640 2309 90 39 800 + 0,688 400 91,76 2309 90 70 010 + 404 II 93,61 2309 90 70 100 + 20,03 I 2309 90 70 200 + 26,71 2309 10 15 010 +  2309 90 70 300 + 33,39 2309 10 15 100 +  2309 90 70 500 + 40,05 2309 10 15 200 + 0,254 2309 90 70 600 + 46,73 2309 10 15 300 + 0,338 2309 90 70 700 + 53,41 2309 10 15 400 + 0,435 2309 90 70 800 + 58,76 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination C + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.